McCLELLAN, J.
The order of the introduction and examination of witnesses is, at least to a very large extent, controlled by the discretion of the presiding judge; and his action in allowing a departure from the usual and regular course of calling witnesses and adducing testimony is not revisable, except, perhaps, where it affirmatively appears that some substantial right of the party complaining has been prejudiced thereby. The exception of the defendant below to the introduction by the State and examination as to original matter of the witness Williams, after the close of testimony for the defense, can not be sustained. — Towns v. Riddle, 2 Ala. 694; Gayle v. Bishop, 14 Ala. 556; Hutchins v. Childress, 4 Stew. & Port. 34; Borland v. Mayo, 8 Ala. 104; Bell v. State, 78 Ala. 309.
A necessity superinduced by the party who acts under its compulsion can- not be relied on by him to excuse or justify his conduct; and applying this principle to the law of homicide, it is the settled doctrine of the courts, that the aggressor in a personal difficulty, or one not reasonably free from fault in entering upon it, can never be heard to acquit himself of liability for its consequences on the ground of self-defense. The charge of the court, asserting this principle, is free from error. — Brown v. State, 83 Ala. 33; Baker v. State, 81 Ala. 38.
The charge, that “the law requires you to consider the testimony of the defendant in connection with all other evidence in the case; but as to what is true, you are the judges. If the jury are not satisfied that her (the defendant’s) testimony is true, then they may disregard it,” is palpably a correct exposition of the law. — McKee v. State, 82 Ala. 32.
The charge requested by the defendant clearly misplaces *14the burden of proof under the plea of self-defense. The onus of showing the facts which authorize the taking of life to preserve life is upon the defendant, who relies on them, in justification of the killing.' — Cleveland v. State, 86 Ala. 1; Storey v. State, 71 Ala. 329; DeArman v. State, Ib. 351.
The judgment of the Circuit Court is affirmed.